Citation Nr: 1315315	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  10-14 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right wrist fracture with traumatic arthritis.

2.  Entitlement to a rating in excess of 10 percent for neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing has been prepared and associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to ratings in excess of 10 percent for his service-connected residuals of a right wrist fracture and neuropathy of the right upper extremity.  He testified at his March 2012 Board hearing that these conditions have increased in severity since his most recent VA examination in March 2011.  The evidence associated with the claims file consists of the Veteran's VA medical records through March 2012.  Many of these records, including those describing treatment that occurred after the March 2011 VA examination, expressly note the Veteran's complaints of increased right hand pain and numbness.   

As is relevant to the pertinent rating criteria for limitation of motion of the wrist, the Veteran testified at his March 2012 Board hearing that he gets less movement in his right wrist than he did at the time of the March 2011 examination.   Furthermore, multiple records reflect that the Veteran almost underwent a four corner fusion of the right wrist in October 2009, going so far as to attending an orthopedic surgery history and physical appointment four days before the scheduled surgery.  He ultimately had to cancel the surgical procedure, however, after being informed by his employer that he would be fired if he took the time off from work.  

With respect to the peripheral neuropathy claim, a February 2012 VA medical record reflects that the Veteran was "seeing ortho today for pain and numbness right hand but unsure if [he] may have ortho surgery for this."  Earlier records suggest that the Veteran had declined such surgery in the past.  

Both his VA medical records and his Board hearing testimony reflect that his right wrist disabilities impact his ability to perform his work as a motor mechanic.  A July 2009 treatment record notes that the Veteran feared he would have to change his profession because of his wrist disability.  

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his own statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, given the Veteran's reports of increased pain, numbness, and limitation of motion, the Board finds it necessary to remand this claim for a new VA examination in order to assess the current severity of the Veteran's right wrist disability and right upper extremity neuropathy.

Furthermore, the record reflects that the Veteran receives treatment at the VA Medical Center (VAMC) in Muskogee, and that records from this facility were most recently obtained in March 2012.  While this case is on remand, the Veteran's VA medical records should be updated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA medical records, to include those from the Muskogee VAMC dated from March 2012 to the present, and associate them with the claims file.   

The notification and assistance requirements of 38 C.F.R. § 3.159(c)(2) should be followed.  All efforts to obtain these records should be recorded in the claims folder.  

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of the service-connected residuals of a right wrist fracture with traumatic arthritis.

The claims folders must be thoroughly reviewed by the examiner, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe the degree of disability present in the Veteran's right wrist, to include range of motion reports and the degree at which the Veteran experiences pain, if any.  The examiner should comment on whether there is weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

If the Veteran's right wrist is ankylosed, the examiner should report (1) whether ankylosis is favorable or unfavorable; (2) the position (expressed in degrees) at which the Veteran's right wrist is ankylosed; and (3) whether there is ulnar or radial deviation.

If appropriate, the examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

The examiner should also describe the extent to which the Veteran's right wrist disability interferes with his ability to work.

3.  Following the completion of the first instruction, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected neuropathy of the right upper extremity.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder.  The examiner should be asked to perform all necessary tests and studies, and all findings should be reported in detail. 

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should identify any neurological findings related to the service-connected neuropathy of the right upper extremity.  The examiner should fully describe the extent and severity of those symptoms and should assess the severity of any paralysis that is found, including whether such paralysis is complete or incomplete and is mild, moderate, or severe.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


